Citation Nr: 1816073	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for amyotrophic lateral sclerosis (ALS) and assignment of a 30 percent disability rating.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana.

In June 2013, the Veteran and his spouse testified at a travel Board hearing over which a Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  In December 2017, the Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  In the same month, the Veteran's representative submitted a statement establishing that the Veteran did not want another Board hearing.  

This matter was previously before the Board in August 2013, at which time it was remanded for additional development.  In a June 2014 decision, the Board, in pertinent part, denied entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent disability rating.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Partial Remand and April 2015 Court Order, the decision was vacated and remanded for further development consistent with the Joint Motion for Partial Remand.  This matter then returned to the Board in November 2015, at which time the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received in January 2016.  In October 2016, the Board again denied the claim for entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent disability rating.  In a July 2017 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), and vacated the Board's decision, and remanded the case for further action consistent with the terms of the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An August 8, 2001 VA rating decision that granted service connection for benign tremors and hiatal hernia with difficulty swallowing, is final. 

2. The Veteran's claim of service connection for ALS was received on March 8, 2012.

3. There is a legal basis for an earlier effective date of March 8, 2011, for the award of presumptive service connection for ALS and the assignment of a 30 percent rating. 


CONCLUSIONS OF LAW

1. The August 2001 rating decision, which granted service connection for benign tremors and hiatal hernia with difficulty swallowing is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The criteria have been met for an effective date of March 8, 2011, for the grant of service connection for ALS and assignment of a 30 percent rating.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2) (2017); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

The Veteran's service treatment records show that he was often seen for reported difficulty swallowing, and that in December 1996, he presented for a follow-up visit related to complaints of tremors.  He described years of tremors involving the hands and legs, which worsened with anxiety and increased if he was still or doing any slow movements or holding a position for an extended period of time.  The assessment was likely benign essential tremors, and he was started on Propranolol.

In December 2000, prior to his separation from service, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, benign tremors and a hiatal hernia/swallowing problems.  VA examinations in January 2001 revealed impressions of hiatal hernia, no abnormal findings; swallowing problems, subjective limitations, no objective findings; and benign tremors, no objective findings on day of examination.  In an August 8, 2001, rating decision, the Veteran, in pertinent part, was awarded service connection for benign tremors and for a hiatal hernia, to include problems swallowing.

Medical treatment records show that the Veteran was initially seen by the neurologist, E.C., M.D., on December 30, 2011.  It was indicated that the Veteran was referred to the neurologist by another clinician who believed that he may have been suffering from Parkinson's disease.  Dr. E.C. assessed the Veteran's tremors as being consistent with essential tremors and indicated that a swallowing study would be done.  A February 2012 follow-up report, notes that the swallowing study was abnormal.  Discussion with the Veteran and his wife revealed a 15 year history of problems swallowing, but it was determined to be related to reflux disease.  The Veteran's wife reported that the problems swallowing had become more significant in the preceding year and even more so in the previous six months.  Results of multiple studies and electrodiagnostic testing conducted thereafter indicated a strong possibility of ALS.  In a March 2012 statement, Dr. E.C. confirmed that the Veteran had in fact been diagnosed with ALS.  In the same month, the Veteran filed a service connection claim for ALS and submitted private medical records showing treatment related to his tremors and difficulty swallowing.  

A statement from W.H., D.O., indicates that the Veteran's ALS may have begun as early as 2000, as evidenced by the increase in shakes and tremors.  A March 2012 VA examination report contains a detailed medical history, to include benign tremors and difficulty swallowing beginning in service.

In an April 2012 decision, the RO granted service connection for ALS and assigned a 100 percent disability rating, effective as of March 8, 2012.  The rating decision included a note to the Veterans Service Representative stating that the Veteran was to be informed that his symptoms of benign tremors and problems swallowing were likely the first symptoms of his ALS, and that those symptoms were now included in his ALS disability rating, as opposed to being separately rated.

That same month, the Veteran expressed his desire to "file for an earlier effective date back to his retirement for his ALS."  The Veteran alleged that the medical evidence supported a finding that the first manifestations of ALS existed prior to his retirement from service; and he submitted a statement from B.N., M.D., who stated that the symptoms of problems swallowing, tremors, and shortness of breath, along with positive diagnostic test results, all supported the diagnosis of ALS.  Dr. B.N. added that the chronic tremors should have been rated as ALS upon discharge from service, but unfortunately, the diagnosis had taken years to clarify. 

In July 2012, the AOJ sought an opinion regarding the earliest date that the medical evidence of record was sufficient to support a clinical diagnosis of ALS.  Upon review of the record, a VA physician assistant opined that the evidence of record supported a diagnosis of ALS in 1997, based on the report of progressive worsening of tremors and dysphagia.  The Veteran's case was again reviewed in August 2012, this time by a VA physician who indicated that consultation with the Veteran's neurologist had explained that ALS is a rapidly progressive disease with most patients' succumbing within an average of five years of onset.  It was noted that longer survival was associated with onset ages of less than 40.  Regarding the Veteran's contention that his symptoms began in 1997, the clinician indicated that the Veteran would have been 46 years of age at that time.  The clinician then explained that ALS is divided into two subsets of limb and bulbar disease and stated that the earliest symptoms of limb disease are loss of coordination and weakness, with some fasciculations (twitching).  The clinician went on to discuss the fact that fasciculations and tremors would not be confused, as fasciculations are muscle twitches below the skin whereas tremors are uncontrollable movements of the limbs.  The clinicians concluded that that the Veteran's tremors in 1997 would not have been mistakenly characterized as such.  The clinician then discussed bulbar disease, which presents with swallowing and speaking difficulties.  It was noted that an individual would not present with both bulbar and limb disease symptoms, as the Veteran contended for himself.  Ultimately, the clinician opined that the Veteran's ALS was in addition to the Veteran's benign essential tremor, as opposed to a progression of it.  The clinician opined that the distinct change in symptoms in approximately December 2011 was the earliest date on which there is sufficient medical evidence to provide a clinical diagnosis for ALS.

In an October 2012 decision, a decision review officer (DRO) assigned an effective date of December 30, 2011, for the grant of service connection and assignment of a 30 percent disability rating.  A 100 percent disability rating was assigned, effective January 19, 2012.  The DRO also noted that the Veteran's service-connected benign tremors had been recharacterized as ALS based on the new diagnosis.  In that decision, the DRO acknowledged that the Veteran's claim of service connection for ALS was received by the RO on March 8, 2012.  The DRO then, however, determined that the diagnosis of ALS represented a correction in diagnosis of the previously service-connected difficulty swallowing and tremors and thus characterized the Veteran's claim as one for an increased rating and assigned an effective date of December 30, 2011, for the assignment of the 30 percent rating for the Veteran's ALS.  The Veteran disagreed with that decision and it was later clarified that he was intending to appeal the effective date assigned for his 30 percent disability rating, and not the disability rating assigned.

The January 2016 VHA medical opinion from a VA neurologist shows that following review of the medical evidence of record, it was apparent that the Veteran had been developing some tremor in his hands and some trouble swallowing during service prior to May 2001.  The neurologist indicated that it was unlikely that the Veteran had ALS prior to his discharge date.  It was explained that there are patients known as "slow progressors," who may progress over many more years than would normally be expected.  However, it was unlikely that the Veteran fit this description, as when a patient is a slow progressor, it generally does not present with bulbar symptoms, which the Veteran had.  Bulbar symptoms tend to portend a rapid progression and worse prognosis.  The neurologist also opined that the tremor experienced during service was unlikely an expression of ALS, as fasciculations were typically be seen with ALS, and it was unlikely that fasciculations would have been mistaken as tremors by a competent physician.  The neurologist concluded that it was less likely than not that the Veteran's symptoms of ALS began prior to his discharge from service in 2001.

Correspondence from T. A. P., M.D., dated in April 2016, shows that following a thorough review of the Veteran's medical records, it was at least as likely as not that the tremors and swallowing difficulties experienced by the Veteran as early as 2000 were the presenting symptoms of ALS, as atypical as this might be.

The Veteran's claim of service connection for ALS was received by the RO on March 8, 2012, which claim was granted the following month.  Notably, effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318 (2015); see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the Veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318. 

The law provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114 (a) (2015). 

For section 5110(g) to apply, it must be determined that a liberalizing change in the law was enacted and that the ultimate grant of benefits was awarded "pursuant to" the change in the law.  See Brown (Vola) v. Nicholson, 21 Vet. App. 290, 295 (2007) (en banc).  If these threshold issues are met, then the claimant can receive the earlier effective date if the evidence establishes that (1) "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" and (2) such "eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 C.F.R. § 3.114 (a). 

Here, there is no question that establishment of presumptive service connection for ALS is a liberalizing act, as the Court has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Brown, supra (recognizing that creating presumptive service connection for ischemic heart disease for former prisoners of war is a liberalizing amendment); Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  Regarding whether the grant of service connection was made "pursuant to" the change in law, although not explicitly discussed in its statement of reasons for decision, and somewhat confused by the Veteran's Service Representative note and the reasoning set forth in the DRO's October 2014 decision, it appears that the RO in fact granted service connection for ALS on a presumptive basis, as the code sheet indicates that ALS is "Service Connected, Gulf War, Presumptive." 

Accordingly, because the Veteran's claim was reviewed at his request, which claim was received more than one year after the effective date of the law establishing presumptive service connection for ALS, the earliest effective date that could be assigned would be March 8, 2011, but only if the evidence establishes that the Veteran met the criteria for an award of service connection ALS on that date, and has continued to meet the criteria since then.

In the instant case, the preponderance of the evidence indicated that the Veteran had symptomatology attributed to ALS prior to his official diagnosis in March 2012. 

Notably, entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The Veteran submitted a claim for difficulty swallowing and tremors in June 2001 and was granted service connection for these issues in an August 2001 rating decision.  See August 2001 Rating Decision. 

The Veteran was later diagnosed with ALS in February 2012 after being referred to Dr. E.C. for an opinion regarding, in part, his tremors.  At his initial examination in December 2011, with Dr. E.C, the Veteran mentions the lack of predictability in severity and onset of his tremors in addition to his difficulties with swallowing.  Dr. E.C. found the Veteran's tremors to be consistent with essential tremor.  See December 2011 Medical Note.  At his next consultation with the Veteran, Dr. E.C. noted that the Veteran seemed to have fasciculations and reported a possible diagnosis of ALS.  See February 2012 Medical Note.  

In reviewing the information of record, and especially in light of reviewing the records of the diagnosing physician, the Board finds the basis of the August 2012 and January 2016 medical opinions to contain a substantial flaw.  Both opinions, in part, disassociated the Veteran's August 2001 claimed tremors from his latently diagnosed ALS, due to the unlikelihood of a competent physician mistaking the motion of fasciculations with that of tremors.  See August 2012 Medical Opinion; January 2016 Medical Opinion.  However, this is precisely the error committed by Dr. E.C. before diagnosing the Veteran with ALS.  See e.g. February 2012 Medical Note.

Additionally, the August 2012 medical opinions and January 2016 VHA opinion found that the Veteran's 2001 symptomatology could not be early manifestations of ALS as the Veteran's prognosis did not fit neatly into the categories of either subset of bulbar or limb disease symptoms.  The August 2012 medical opinion, found that an individual would not present with both limb and bulbar disease symptoms.  The January 2016 examiner found that slow progressors of ALS, generally do not present with bulbar disease symptoms (difficulty swallowing).  However, these opinions do not account for symptoms associated with patients who present with both bulbar and limb disease concurrently at onset.  See November 2017 Appellate Brief (citing a 2013 study entitled "Diagnosis Pathway for Patients with Amyotrophic Lateral Sclerosis: retrospective analysis of the US Medicare longitudinal claims database" and noting that 8 percent of patients with ALS were found to have both bulbar and limb disease symptoms at onset).  See also, February 2012 Doctor's Note (reporting that while the Veteran's evaluations are most consistent with motor neuron disease it contains some atypical features); March 2012 Doctor's Note (noting that motor neuron disease is not "textbook"); April 2016 Doctor's Correspondence (reflecting that Veteran exhibited atypical symptomatology but it is reflective of ALS). 

In light of the above, the Board finds that the August 2012 medical opinion and the January 2016 VHA opinion do not accurately contemplate the unique nature regarding the manifestations of the Veteran's ALS disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (establishing that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  See also 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that "[e]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  

Indeed, the Board finds that there is substantial evidence to support the possibility that the 2001 symptoms of tremors and difficulty swallowing, which led to the diagnosis of ALS, were early manifestations of the disease itself.  See also, April 2012 Medical Opinion; March 2012 Medical Opinion; July 2012 VA C&P Examination Report; and April 2016 Medical Opinion.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an earlier effective date of March 8, 2011.  See Brown (Vola), 21 Vet. App. at 295; 38 C.F.R. § 3.114 (a).  See also 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the Veteran is not entitled to an effective date prior to March 8, 2011.  The Veteran's previous claims of difficulty swallowing and tremors were adjudicated in the August 2001 rating decision.  There is no question regarding the finality of the August 2001 decision.  By a letter dated August 9, 2001, the Veteran was notified of the RO's decision and informed that if he believed the decision was not correct he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the notice letter.  The Veteran did not initiate an appeal within one year.  Consequently, the RO's August 2001 rating decision became final.  38 U.S.C. §7105 (2012), 38 CFR § § 20.302, 20.1103 (2017).  Accordingly, the August 2001 decision may not be reversed or revised unless there is a finding of clear and unmistakable error (CUE) in that decision.  In a July 2014 decision, the Board denied the Veteran's motion to revise or reverse the August 2001 rating decision on the basis of CUE.  That decision was undisturbed by the April 2015 JMR.  See July 2014 Board Decision; April 2015 JMR.  Thus, whether an earlier effective date may be assigned based on CUE in the August 2001 rating decision is not before the Board.  


ORDER

Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for ALS and assignment of a 30 percent rating is granted. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


